Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 12 is objected to because of the following informalities:  line 2, “ user area back” is not consistent with “user area backer” in line 1 .  Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 7 depends upon itself.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 6, as understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Babcock et al U.S. Patent 5,938,283 in view of JP 05-103875 (‘875).
Babcock et al discloses a swinging playground device comprising a swing platform (20); a top surface of the swing platform (20) stays parallel to a vector corresponding to gravity; the top surface comprises a wheelchair coupling device (wheelchair supporting platform 6); one or more user areas (17) and one or more support bars (40, 42).  Babcock et al fails to teach a skirt as claimed.  However, JP (‘875) discloses the use of a skirt (25) between a seat (2) and an upper plate (1) as shown in Figs 1 and 2.  Therefore, it would have been obvious to one of ordinary skill in the art to modify the swing platform of Babcock et al with the skirt as taught by JP (‘875) for the purpose of providing a safe and protective underneath zone the swing platform during movement.
Claim(s) 4, 5, 8, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Babcock et al modified by JP (‘875) as applied to claims 1 and 3 above, and further in view of Checketts U.S. Patent 6,875,118.
It is noted that the combination of Babcock et al and JP (‘875) fails to teach a shock absorbing system configured to decelerate and first and second acceleration assemblies as claimed.  However, Checketts discloses a swing ride comprising one or more pneumatic cylinder assemblies (62) configured to decelerate and accelerate the swing ride (see claim 1).  Therefore, it would have been obvious to one of ordinary skill in the art to modify the combination of Babcock et al and JP (‘875) with the pneumatic cylinder assemblies as taught by Checketts for the purpose of providing a pneumatically actuated swing.
Claim(s) 7, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Babcock et al modified by JP (‘875) as applied to claim 6 above, and further in view of Chen US 2013/0143701.
The combination of Babcock et al and JP (‘875) fails to teach the support bar coupled to the swing arm claimed.  However, Chen discloses a support bar (33) being coupled to a swing arm (24) such that forced enacted on the support bar from a user in the user area (swing seat 28, Fig. 2) causes movement of the swing seat [0067].  Therefore, it would have been obvious to one of ordinary skill in the art to modify the swing arm of Babcock et al with the support bar as taught by Chen for the purpose of providing means for moving the swing by the user seating on the swing seat.
Claim(s) 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Babcock in view of Chen US 2013/0143701.
Babcock et al discloses a swinging playground device comprising a frame (24, 26, 28, 30); a swing platform (20) coupled to the frame by one or more swing arms (12, 14, 16, 18); a user area such as seat (17) on a swinging platform (20).  Babcock et al fails to teach the support bar coupled to the swing arm claimed.  However, Chen discloses a support bar (33) being coupled to a swing arm (24) such that forced enacted on the support bar from a user in the user area (swing seat 28, Fig. 2) causes movement of the swing seat [0067].  Therefore, it would have been obvious to one of ordinary skill in the art to modify the swing arm of Babcock et al with the support bar as taught by Chen for the purpose of providing means for moving the swing by the user seating on the swing seat.

Claim(s) 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Babcock et al modified by Chen as applied to claim 10 above and further in view of JP (‘875).
The combination Babcock et al and Chen fails to teach a skirt as claimed.  However, JP (‘875) discloses the use of a skirt (25) between a seat (2) and an upper plate (1) as shown in Figs 1 and 2.  Therefore, it would have been obvious to one of ordinary skill in the art to modify the swing platform of the combination of Babcock et al and Chen with the skirt as taught by JP (‘875) for the purpose of providing a safe and protective underneath zone the swing platform
Claim(s) 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Babcock et al in view Checketts.
In view of the above explanations for Babcock et al.  It is noted that Babcock et al fails to teach the pneumatic cylinder assemblies as claimed.  However, Checketts discloses a swing ride comprising one or more pneumatic cylinder assemblies (62) configured to decelerate and accelerate the swing ride (see claim 1).  Therefore, it would have been obvious to one of ordinary skill in the art to modify the swing of Babcock et al with the pneumatic cylinder assemblies as taught by Checketts for the purpose of providing a pneumatically actuated swing.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Babcock et al modified by Checketts as applied to claim 16 above, and further in view of JP (‘875).
It is noted that the combination of Babcock et al and Checketts fails to teach the skirt as claimed.  However, JP (‘875) discloses the use of a skirt (25) between a seat (2) and an upper plate (1) as shown in Figs 1 and 2.  Therefore, it would have been obvious to one of ordinary skill in the art to modify the swing platform of Babcock et al as modified by Checketts with the skirt as taught by JP (‘875) for the purpose of providing a safe and protective underneath zone the swing platform during movement.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIEN T NGUYEN whose telephone number is (571)272-4428. The examiner can normally be reached M-F 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIEN T NGUYEN/Primary Examiner, Art Unit 3711